Opinion
Per Curiam. .
1. Attached to the bill of exceptions in this case are the whole testimony, the instructions of the court to the jury, and all other matters material to the decision as made in the court below, from a consideration of all which we are of the opinion that the judgment appealed from is such as should have been rendered in the case.
It is consequently affirmed under the authority of Section 3 of Article VII of the state Constitution, notwithstanding the assignments of error urged by the defendant. • Aeeirmed.